DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on September 12th, 2019 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama (US 2020/0099278) in view of Mabu (US 2018/0117806).
Regarding claim 1, Fukuyama teaches a device for manufacturing a magnet embedded core (ref. #1) including a rotor core (ref. #2) provided with a magnet insertion hole (ref. #4) that constitutes a through hole opening out at both axial end surfaces of the rotor core (Para. 79), a magnet (ref. #5) positioned in the magnet insertion hole (Para. 80), and resin with which the magnet insertion hole is filled (Para. 80), the manufacturing device (ref. #10) comprising: a base (ref. #34) comprising one surface at which a resin pot chamber (ref. #44) for storing molten resin opens (Para. 93); a separator plate (ref. #130) detachably placed on a surface of the base (Para. 126), the rotor core being placed on the separator plate (Fig. 15A), the separator plate having a communication passage communicating the magnet insertion hole with the resin pot chamber (Para. 126); and a plunger (ref. #46) movably provided in the resin pot chamber to press the molten resin in the resin pot chamber into the magnet insertion hole via the communication passage (Para. 94; Fig. 15A); However, Fukuyama does not disclose the manufacturing device comprising an annular recess defined at a boundary between the base and the separator plate to extend outward of the resin pot chamber and communicate with the resin pot chamber.
Yet, in a similar field of endeavor, Mabu teaches a method and apparatus for manufacture a core product through a resin injection apparatus (Abstract). Mabu further discloses a recess (gate hole) defined at a boundary between a base (mold die) and a separator plate (cull plate) to extend outward of the resin pot and communicate with the resin pot chamber (Para. 27).
It would have been obvious to one of ordinary skill in the art to modify the invention by Fukuyama by providing a recess between the base and the separator plate, as taught by Mabu. One would be motivated to make this modification to avoid resin flowing into gaps between the rotor core, separator plate and base (Mabu – Para.  27). It would have been obvious to one of ordinary skill in the art at the time to specify the recess was an annular recess, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination.
Regarding claim 2, Fukuyama in view of Mabu teaches the invention disclosed in claim 1, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art to determine the optimal thickness of the recess through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 3, Fukuyama in view of Mabu teaches the invention disclosed in claim 1, as described above. Furthermore, Fukuyama teaches the manufacturing device wherein the base (ref. #34) includes a base main body having a pot retaining hole (ref. #58) opening out at an outer surface of the base main body on a side of the one surface of the base (Para. 95), and a pot member (ref. #44) fitted into the pot retaining hole, the resin pot chamber is defined by the pot member (Para. 93 – 94), the pot member has an end surface on a side of the one surface of the base (Fig. 15A), the end surface being offset from the outer surface of the base main body away from the separator plate, and it would have been obvious to one of ordinary skill in the art to implement the combination of Fukuyama and Mabu so that the recess is defined by the end surface of a pot member, an inner circumferential surface of the pot retaining hole and a surface of the separator plate on a side of the base, as MPEP 2343 has established that where a finite number of solutions exist, it would be obvious to try each with the anticipation of success.
Regarding claim 4, Fukuyama in view of Mabu teaches the invention disclosed in claim 1, as described above. Furthermore, Mabu teaches the recess (gate hole, ref. #30) is defined by a cutout formed into a surface of the separator plate (cull plate) on a side of the base and the base (Para. 27; Fig. 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743